Curia, per Wardlaw, J.
Under the Act of 1839, a magistrate’s execution might be levied within one year from its date, and not afterwards, unless it was renewed.
_ The Act of 1847 provides that “ from and after the passing of this Act, any execution lawfully issued by any mag-*strate this State) may be levied at any time within four years from the date thereof, and not afterwards, unless renewed,” &c. This court agrees that the meaning of this is as if it had been written, any execution hereafter lawfully issued, &c. may be levied, Spc.
The motion is dismissed.
The whole Court concurred.
Motion refused,